DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 10-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alkinson et al (Atkinson) (US9,439,551).
Regarding claim 1, Alkinson teaches a container, comprising: (a) a container body (Fig. 1 at 24 and 42) adapted for containing a flowable material for storage and dispensing through a dispensing opening in the container body; (b) a funnel (50) positioned on a stowage location in the container body and adapted to be removed from the stowage location and moved to a flowable material receiving location physically separate from and proximate to the dispensing opening (where the funnel is capable of be used as such) in the container body; and (c) a wiping sheet (column 1, lines 14-18) positioned with the funnel in the stowage location and adapted to be removed from the stowage location and used to wipe and absorb the flowable material.
Regarding claim 2, wherein the wiping sheet in the stowage location with the funnel is in a folded configuration (such as shown in Fig. 5).
Regarding claim 4, wherein the stowage location is a recess formed in a side wall of the container (Fig. 1 where the recess is within side wall 42).
Regarding claim 5, wherein the stowage location is a cavity formed in a bottom of the container (Fig. 1). 
Regarding claim 6, wherein the funnel comprises a sheet material (wipe) having a relatively large top opening and a spaced-apart, relatively small bottom opening.
Regarding claim 10, and including a cover (12) adhered to the bottom of the container and overlying the cavity.
Regarding claim 11, Alkinson teaches a container (24 and 42), comprising (a) a container body (24 and 42) adapted for containing a flowable material for storage and dispensing through a dispensing opening in the container body; (b) a funnel (50) stowage location comprising a funnel-shaped cavity (within 42) formed in a bottom (42) of the container body; (c) a funnel positioned (within 42) in the cavity in the bottom of the container body and adapted to be removed from the stowage location and moved to a flowable material-receiving location physically separate from and proximate to the dispensing opening in the container body (where the funnel is capable of such); (d) a wiping sheet (column 1, lines 14-18) positioned with the funnel in the cavity and adapted to be removed from the cavity and used to wipe and absorb the flowable material; and (e) a cover (44) adhered to the bottom of the container and overlying the cavity.
Regarding claim 12, wherein the wiping sheet is folded and positioned in the cavity overlying the funnel (where the sheet is capable of such, such as shown in Fig. 5).
Regarding claim 14, wherein the funnel includes a side wall (50) extending between a relatively large top opening and a relatively small bottom opening, wherein the side wall defines a concave curve.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alkinson.
Regarding claims 7-9, Alkinson DIFFERS in that it does not disclose the following: the funnel comprises a plastic material having a relatively large top opening and a spaced-apart, relatively small bottom opening and with an exterior configuration corresponding to the configuration of the cavity, the funnel is polygonal in lateral cross-section and the funnel is plastic and defines a polygon in lateral cross-section.  However, It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  Therefore, it would have been obvious, to one of ordinary skill within the art, at the time the invention was  made to modify Alkinson, by employing such a known plastic material, such a different size and shape, in order to employ an alternative durable container that is suitable to be used with a different size funnel and in order to employ an alternative flexible, recyclable material.  

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 15-20 are allowable.  Regarding claim 15, the prior art discloses the claim in part, however, the prior art does not disclose claim 15, as being obvious as a whole.  In particular the prior art does not disclose that the following quote is obvious, in light of the other claimed limitations of claim 15: “(c) a wiping sheet (column 1, lines 14-18) positioned in the funnel and adapted to be removed from the funnel and used to wipe and absorb the flowable material”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736